UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6328


DAVID ATKINS,

                Plaintiff - Appellant,

          v.

BOBBIE JOE, Head     Nurse;    MR.   CARTER,   doctor;    ROBERT   T.
MCCABE, Sheriff,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00212-LMB-IDD)


Submitted:   July 24, 2014                      Decided: July 28, 2014


Before FLOYD and    THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Atkins, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Atkins, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                                     We

have     reviewed     the     record          and    find     no   reversible            error.

Accordingly,       although        we    grant       leave    to      proceed       in    forma

pauperis,    we     affirm    for       the    reasons       stated     by    the    district

court.     Atkins v. Bobbie Joe, No. 1:13-cv-00212-LMB-IDD (E.D.

Va. filed Jan. 30, 2014, entered Feb. 3, 2014).                            Atkins’ motions

requesting       records     and    to    add       defendants     to      the     appeal   are

denied.     We dispense with oral argument because the facts and

legal    contentions       are     adequately         presented       in     the    materials

before    this    court     and    argument         would    not   aid     the     decisional

process.



                                                                                     AFFIRMED




                                               2